As filed with the Securities and Exchange Commission on September 28, 2015 File Nos. 333-57548 and 811-10319 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 44 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 45 [X] USA MUTUALS (Exact Name of Registrant as Specified in Charter) 700 N. Pearl Street, Suite 900 Dallas, Texas 75201 (Address of Principal Executive Offices) (Zip Code) (800) 688-8257 (Registrant’s Telephone Number, including Area Code) Joseph C. Neuberger U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 Emily R. Enslow U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, 2nd Floor Milwaukee, Wisconsin53202 (414) 765-6872 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [ ] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485(a)(1). [X] 75 days after filing pursuant to Rule 485(a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 44 to the Registration Statement of USA Mutuals (the “Trust”) is being filed for the purpose of responding to Staff comments with respect to adding the USA Mutuals/WaveFront Hedged Emerging Markets Fund as a new series of the Trust and to accommodate the Trust’s request to accelerate the effective date of PEA No. 44 to October 1, 2015. Subject to Completion – Dated September 28, 2015 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Prospectus October 1, 2015 USA Mutuals/WaveFront Hedged Emerging Markets Fund Institutional Class Shares (WAVFX) Investor Class Shares (WAVNX) Class A Shares (WAVAX) Class C Shares (WAVRX) Phone: 1–866–264–8783 Web: www.usamutuals.com Investment Advisor USA Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street, Suite 900 Dallas, Texas 75201 Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of this Prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 2 PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 7 General Investment Policies of the Fund 8 Principal Risks of Investing in the Fund 8 Disclosure of Portfolio Holdings Information 10 MANAGEMENT OF THE FUND 10 The Advisor 10 The Sub-Advisor 11 Portfolio Manager 11 SHAREHOLDER INFORMATION 11 Choosing a Share Class 11 Sales Charge Reductions and Waivers 12 Valuation of Fund Shares 14 Buying Shares 15 Selling Shares 17 Exchanging or Converting Shares 20 General Transaction Policies 21 DISTRIBUTION OF FUND SHARES 22 DISTRIBUTIONS AND TAXES 22 Distributions 22 Federal Income Tax Consequences 23 FINANCIAL HIGHLIGHTS 24 FOR MORE INFORMATION 26 This Prospectus applies to Institutional Class, Investor Class, Class A and Class C shares of the USA Mutuals/WaveFront Hedged Emerging Markets Fund (the “Fund”).Institutional Class, Investor Class, Class A and Class C shares of the USA Mutuals Barrier Fund, USA Mutuals Generation Wave Growth Fund and USA Mutuals Takeover Targets Fund are described in separate prospectuses. Table of Contents - Prospectus 1 Summary Section Investment Objective The investment objective of the Fund is consistent long-term capital appreciation with significantly less volatility compared to traditional emerging markets indices. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts on Class A shares if you or your family invest, or agree to invest in the future, at least $50,000 in the Fund’s Class A shares.More information about these and other discounts is available from your financial professional and under “Shareholder Information—Sales Charge Reductions and Waivers” beginning on page12 of this Prospectus and “Purchase and Redemption of Shares—Class A Sales Charge Waivers” beginning on page31 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Institutional
